1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAFONZO R. TURNER,                                  No. 2:16-cv-0969 MCE AC P
12                         Plaintiff,
                                                          ORDER APPOINTING LIMITED PURPOSE
13              v.                                        COUNSEL THROUGH DISPOSITIVE
                                                          MOTIONS
14    N. RIAZ, et al.,
                                                          and
15                         Defendants.
                                                          ORDER SETTING DISPOSITIVE MOTION
16                                                        DEADLINE: MAY 31, 2019
17

18             Plaintiff Lafonzo Turner is a state prisoner proceeding pro se and in forma pauperis with

19   this civil rights action brought under 42 U.S.C. § 1983. The court has found that appointment of

20   counsel for plaintiff is warranted. See ECF Nos. 43, 48. Alexander L. Nowinski has been

21   selected from the Court’s Pro Bono Attorney Panel to represent plaintiff and has agreed to be

22   appointed for the limited purpose of representing plaintiff through the resolution of any

23   dispositive motions. The deadline for filing dispositive motions shall be Friday, May 31, 2019.

24             Accordingly, IT IS HEREBY ORDERED that:

25          1. Alexander L. Nowinski is appointed as limited purpose counsel for plaintiff in the above

26             entitled matter. This appointment is for the limited purpose of representing plaintiff

27             through dispositive motions.

28   ////

                                                         1
1

2       2. Alexander L. Nowinski’s appointment will terminate when the final order ruling on any
3          dispositive motion(s) has been filed.
4       3. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at
5          spark@caed.uscourts.gov if he has any questions related to the appointment.
6       4. The Clerk of the Court is directed to serve a copy of this order upon Alexander L.
7          Nowinski, Hardy Erich Brown & Wilson, 455 Capitol Mall, Suite 200, Sacramento, CA
8          95814.
9       5. The deadline for filing dispositive motions in this case shall be Friday, May 31, 2019.
10      6. The parties are encouraged to engage in informal settlement negotiations during this
11         period and to ask Ms. Park to schedule a mediation conference if so indicated.
12   DATED: February 8, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
